Name: Commission Regulation (EC) No 3271/94 of 23 December 1994 definitively fixing the rate of the aid for dried fodder provisionally fixed between 1 June 1994 and 31 July 1994
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/56 Official Journal of the European Communities 29 . 12. 94 COMMISSION REGULATION (EC) No 3271/94 of 23 December 1994 definitively fixing the rate of the aid for dried fodder provisionally fixed between 1 June 1994 and 31 July 1994 shall be applicable from the date of entry into force of Regulations (EC) No 1245/94 (4) and (EC) No 1538/94 0, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EC) No 3496/93 (2), and in particular Article 5 (3) thereof, Whereas in the absence of an average of the intervention price for barley during the barley marketing year in which the month fell which was used for determining the average world market price, the rate of aid for dried fodder in the case of advance fixing could be calculated provisionally for June and July 1994 ; Whereas Council Regulation (EC) No 1867/94 0, fixed the monthly price increases for cereals for the 1994/95 marketing year ; whereas it is therefore possible to calcu ­ late the average intervention price for barley valid during the marketing year 1994/95 ; whereas the definitive rate of aid for dried fodder may be fixed ; whereas such rate Article 1 The rates of the aid for dried fodder fixed provisionally and set out in the Annexes to Commission Regulations (EC) No 1245/94 and (EC) No 1538/94 fixing the rate of aid for dried fodder shall , from the date of entry into force of each of those Regulations, be fixed at the rates set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 142, 30. 5. 1978, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 17. O OJ No L 197, 30. 7. 1994, p. 3 . 4) OJ No L 137, 1 . 6 . 1994, p. 21 . J5) OJ No L 166, 1 . 7. 1994, p. 19 . 29. 12. 94 Official Journal of the European Communities No L 339/57 ANNEX (ECU/tonne) Fodder dehydrated by artificial drying ; protein concentrates Fodder otherwise dried Aid rates from 1 June 1994 in case of advance fixing for the month of : July 1994 62,350 37,670 August 1994 64,582 39,902 September 1994 64,582 39,902 Aid rates from 1 July 1994 in case of advance fixing for the month of : July 1994 58,952 34,272 August 1994 61,704 37,024 September 1994 62,120 37,440 October 1994 63,875 39,195 November 1994 63,651 38,971 December 1994 63,651 38,971